Citation Nr: 0519776	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  97-23 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypercholesterolemia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had approximately 20 years of active military 
service, with his last period of service from November 1987 
to August 1996.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The case was most recently previously before the Board in 
March 2004, at which time several issues were adjudicated 
with the remaining issue, as set forth above, Remanded for a 
medical examination and opinion.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The veteran's hypercholesterolemia is a laboratory 
finding, which, in and of itself, is not a disability, and a 
cardiac or heart disability is not currently shown.


CONCLUSION OF LAW

A cardiac disorder was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred, and hypercholesterolemia is not a disability for VA 
compensation purposes.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

The veteran's service discharge examination in July 1995 
disclosed laboratory findings of high cholesterol, and this 
claim inter alia ensued.  The cholesterol condition was 
confirmed in a January 1997 VA examination.  Most recently, a 
VA examination of November 2004 also concluded that the 
veteran had hypercholesterolemia, which the examiner reported 
that in and of itself is only a "laboratory finding" and 
not a disability.  The examiner further commented that the 
claimant "had absolutely no cardiovascular disorder."  
Accordingly, there is no basis for the award of VA benefits.

The veteran asserts entitlement to service connection for the 
claimed disorder.  While he is competent, as a layperson, to 
state when he recollects experiencing certain signs or 
symptoms, the veteran is not competent to render a probative 
opinion on a medical matter such as whether he, in fact, 
suffers from any currently claimed cardiac disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

As noted above, a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Even where there is evidence of 
an injury or disease in service, there must be a present 
disability resulting from that disease or injury.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the 
absence of proof of present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 
U.S.C.A. § 1131 requires existence of present disability for 
VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004) are applicable to the 
claim on appeal.

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

For the reasons noted below, the Board finds that VA has 
complied with both the notification and assistance provisions 
of the VCAA-as to the claims adjudicated on the merits 
herein, and that the Board's decision to proceed in 
adjudicating the claims on appeal does not prejudice the 
veteran in the disposition of those claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; (3) 
notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id.

VCAA notice was initially provided to the veteran in March 
2003 directly by the Board, but another notice was provided 
thereafter because the United States Court of Appeals for 
Veterans Claims (Court) had determined in different case that 
original VCAA notice is defective insofar as it is furnished 
by the Board rather than the RO.  While the Board 
acknowledges that the RO furnished June 2003 VCAA letter was 
initially provided to the veteran after the initial 
unfavorable decision in this case, in another case regarding 
the timing of the VCAA notice, the Court had also held that 
in such situations, a claimant has a right to a VCAA content-
complying notice and proper subsequent VA process.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That notice 
was provided to the appellant and the RO subsequently 
reviewed the veteran's claim and continued the denial of the 
benefit sought on appeal.  In addition, upon Remand he was 
essentially told that the record would be held open if he had 
any additional evidence to submit for consideration, 
essentially seeking any evidence he may have.  This would 
appear to satisfy the four notification requirements of the 
VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2004).

The VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
relevant and probative evidence consists of evidence 
regarding the claim the veteran filed for service connection 
for hypercholesterolemia.  Evidence regarding the claim for 
service connection filed by the veteran is associated with 
the claims file, as the pertinent VA medical records as well 
as examination reports pertaining to the veteran.  As such, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of this portion of the veteran's appeal 
has been obtained.

The substance of the notices are satisfactory as well.  
Specifically, these VCAA letters advised the veteran of his 
need to identify or submit medical evidence of a current 
disability due to service or in-service injury.  This notice 
also informed the veteran that VA would attempt to obtain any 
evidence that he identifies, and the RO requested that he 
send VA all information he has pertinent to his claims.

The VCAA notice also provided the veteran with a toll-free 
telephone number should he require additional information or 
answers to questions relevant to his claims.  There is no 
report of contact to indicate that he called with any 
question regarding either of these notices.

A review of the record indicates that the RO obtained all 
identified VA medical evidence and that no private sources of 
records were identified.  The Board has carefully reviewed 
the VA claims file and finds that all identified sources of 
pertinent treatment identified by the veteran have been 
obtained by VA and associated with the veteran's VA claims 
file.  Consistent with the duty to assist, the RO provided 
the veteran a VA examination in 2004.

To be clear, once all of the above development was completed, 
the RO readjudicated and denied the claim on appeal in a 
Supplemental Statement of the Case (SSOC) of April 2005.  
This SSOC advised the veteran of the evidence considered and 
the reasons and bases for the denial of his claim on appeal.  
The Board adds that the SSOC and VCAA notices, each, and as a 
whole, advised the veteran of all appropriate regulations 
governing his claims of service connection.

The RO's April 2005 SSOC included recitation of 38 C.F.R. § 
3.159 as well as specific reference to the results of the 
most recent VA examination report and medical findings.

As such, VA has made every reasonable effort to identify and 
obtain all relevant records in support of the veteran's 
claims adjudicated on the merits herein, and no further 
notification or development action is indicated.  38 
U.S.C.A.§ 5103A (a), (b) and (c); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

VCAA requires no additional development, and the claim may be 
decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).

As such, "[T]he record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).

Given the above, the Board is satisfied that all necessary 
development pertaining to the claims adjudicated on the 
merits on appeal has been completed within VCAA, regarding 
the claims of service connection for hypercholesterolemia.


ORDER

Entitlement to service connection for hypercholesterolemia is 
denied. 



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


